Case 7:20-cv-05601-CS Document 24 Filed 09/15/20 Page 1 of 8

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF £ RIK
+ 300 Quarropas Street, White Plaine, NY {06011 °

 
 

UNIBIED Us COMMON LAW. ‘GRAND Jury, Sureties of JORISHICTION: Court of Record,
the Peace,' on behalf of the People; Docket No. Z0CV5601
Plaintiff TRIBUNAL: Jury

- against - AFFIDAVIT OF DEFAULT
Alphabet Inc., Youtube, Google, Facebdok arid Twitter; Copied: President Trump, AG William Barr;
‘Defendants aad US Supreme ‘Court...
NEw YORK STATE — SEP Te Zu
‘DUTCHESS COUNTY.
Default Judgment + Enteritg a Defaults “When a party: against. whom. a.

judgment for affirmative: reliefis t sought: iis failed to | plead or otherwise:defend;
and, that failure is shown. by-A it or oth . the: clerk must enter the
party's default.” FRCP Rule 55(a); FRCP Ruilg 58(b) (2); 28 U.S.C. $2245.

  
 

 

 

I, Johri Vidurek;.Affiant, Grand Tiry Foreman; hereinafter plaintiff in pro per and next friend on
behalf of The Unified US Common Law Grand Jury above, being of lawful age, qualified and

cotnpetent to testify to, and having firsthand knowledge of the following facts, do: hereby swear’

that'the following fucts are true, correct arid not misleading:

WHEREAS:-on June 18, 2020 the petitioners :filed-an- Action at Law; in the. Dutchess County

New York Supreme Court [Index No. 2020-610]. And. served upon the defendants;. ade Affidavit

| of Setviee dated June 18, 2020, seé exhibit A,.attached-

 

 
 

" Sureties of the Peace, Grand Jurys “Tf anyone. has béen dispossessed: without ‘the legal judginent:of., isi peers

frdm his lands; castes, franchises, or from his right, i@ameédiately restore them: to: hims and if dispit arise
over ‘this, thei let It be-decided’ by ‘the five: and twenty jurors of whom: mention 4s made: below: in. the clause for
securitig the peace, Moreover, for all those-possessions, from: ‘which anyone, has, without the: lawful judgmene:- of his
peers, been disseized or removed by. our. government we will iinmediately grant full justice thereitt. * - Magna: Carta:

‘Paragraph 52.

      

    

AFFIDAVIT OF DEFAULT Pace tor? USGLGI.-A+ ALPHABET ING, ET-AL

 
Case 7:20-cv-05601-CS Document 24 Filed 09/15/20 Page 2 of 8

1). Defendants Aiphabet Ine., Google, and Facebook were served on June 20, 2020 (ee
exhibits B; C, and ‘D attached) anid defaulted on July 20, 2020 (31days); Only Facebook

Alphabet In, Google, and Facebook defaulted.

2) Defendant Twitter Inc. was served on June 23, 2020 2020.(see-exhibits C, attached) and
defaulted on July 23, 2020-G'ldays); Twitter Ine. did not file an Affidavit of Service upon
the plaintiffs, thereby defaulting .on July 23, 2020.

3) Defendarit YouTube was served on June 22, 2020 (ee exhibits D, attached) and
defaulted on July 22, 2020 (3 idays). YouTibe did:not file an.Affidavit of Service upon
the plaintiffs, thereby defaulting on July 22, 2020.

A). The above said case was. filed: in Federal District court on July. 98" 2020 6-7 days after
default

Defendants nattied above. have failed to-plea and defend thé above:gaid case, The record shows:
that no xespondeiit nade any Retutiy no, respondent requested moe time to- answer; and, no.
respondent provided. any ‘Objection. to. “the proceedings. Therefore a s imnidry, judgment ‘for
defaultcis'in-otder for the relief detnandéd in this Action at law.

As per plaintifis’ “Wherefore Clause’ Defendants must cease frei restricting free speech over
the internet: and fund a tc-education program, via National Liberty Alliances forthe People: at a

‘cost of four billion dollars.

   
    
  
 

Seal New York, Duteliess County, Septembyr £2030,“

 

NS yy +

ik ‘State, Dutchess. County on this 9" day of September 2020 before me, the dubscriber,
y dppeated John Vidurek to me known to:be the living man deseribed in and who. éxeeuited the
curmeht dnd ‘sworn ‘before. me that he: executed the same¢_as, their fice: will. act atid deéd.
. . se 5 \ i j ms

   
 
   
 
 
  

 

 
 

ALAINAN WATSON eT.

 
 

 

Notary Public - State of New York
quate 88342478 ve
sates alfied:th Dutchess County roa) PP
: AEH Sires Sen 6. 2000 1

   
   
 
   

   

PAGE 2 OF 2 USCLGI -a- ALPHABET INC, ET AL.
Case 7:20-cv-05601-CS Document 24 Filed 09/15/20 Page 3 of 8

nex 2020-507

 

New York State ~
$8
‘Dutchess: ey f

I, J oun hh a ufck, being duly sworn, deposes andsays: I am over’ 18 years. ‘of age and: ‘on the
Ita day of / ue ; 2020 1 served the following papers:

« Summons
¢ Aétion at law

‘Upon the followitig whose nanies.and addresses is set forth below, by depositing a true copy in the United
States Post Office thereby mailing: said document to the respective offices, addrexses listed below:
Alphabet Ino,; 1600 Amphitheatre Pkwy, Mountain View, CA 94043
Youtube, Google LLG, D/B/A: YouTube, 901 Cherry Ave., San‘Bruno, CA 94066
Google, 1600 Amphitheatre Pkway., Mountain View, CA 94043.
Facebook, 1 Hacker Way, Menlo Park, CA.94025
Twitter, Inc., 1355 Market Street-Suite- 900,,San Francisco; CA 9410

 

 
    
 

 
 

New York State, Dutchess County on this [O. day ONY
‘subscriber, personally appeared i wes Vi ore O be the diving
(wo)man-describe.in atid who-executed the forgoing: instrument: and:sworn before:me that-he exestited the
sattie as: hishher free will act anid deed.

; 2020 before: me, the

 

Notary

 

certe-aerten eau eueegerr pune EXHIBIT A
AFFIDAVIT OF SERVICE _ Pége L ofl
Case 7:20-cv-05601-CS Document 24 Filed 09/15/20 Page 4 of 8

USPS.com® - USPS Trackiia® Resilts https://toals.usps, con/go/TrackConfirmAction?Ref-fillpageeth...

USPS Tracking” ras

Track Another Package +
Track Packages
Anytine, Anywhere

Get the frée-In-ormed Détivery®feature.to:recelve ag —
tomated neil a sia a Leta tue Learn-More: a
automated netifleations:on your packages {httpsi//rep.usps.corti

/xavil?app=UspsToclséret=ho AsbageBannéizappURLehtips%IA%2F%zFintormeddelivery.usps.conv/bodpages/initro/startaction)

Tracking Number; 9505513893470170381825 Remove X

Your item was delivered tothe front desk, teception area, or mail roem at:
. . 059-am-en June:20, 2029 iv MOUNTAIN VIEW, CA 94043.

pegpess4

USPS premium Tracking” Available \

CG Delivered Riphabet “Ewe, 4
Jam Kefde (hed D Duly Zo

‘June: 20;:2020 at 8:59
ie: Raception/Mail. Room:
MOUNTAIN VIEW, CA 94043

  
 

Get Updates \v

See Moré

Tracking Number: 95055138934701 70381832 Remove X

‘Your item was delivered to: the front.desk, reception area,:or mail room at

EXHIBIT B:

9f8 oO 91972020, 10:50AM

 
Case 7:20-cv-05601-CS Document 24 Filed 09/15/20 Page 5 of 8
tHon?tReffullpagedsth,..

 

UISPS.coiD'- USPS 'Tracking® Results. https://tools,usps:com/go/TrackConfiemas
1:49 pm on June:23, 2020 in SAN FRANCISCO, CA.94103..
USPS Premium Tracking” Available \v

Y Delivered
June'23,.2020 at 1:49:pri.

 

SAN FRANCISCO, GA 94102:
Get Updates \7

See More

‘Tracking Number: 9505513893470170381849 Remove’ %

Your item was delivered to the front desk, reception area, of mail réorn at
8:59 am on June 20, 2020 in MOUNTAIN VIEW, CA 94043.

yoeqpas4

USPS Premium Tracking™ Available: x7

 

YDelivered Gogle
June20,2020.at 9am Defaulted “Ovly 20%
Delivered, Frant Desk/Recéption/Mall Room.

MOUNTAIN: VIEW, CA 94043:

Get Updates \~

See More \“

Tracking Number: 95055138934701 70381856 — Remove 76

Your item was picked Up:atia postal facility at 10:35 am on June 20, 2020 in
MENLG- PARK, GA-94025, ; _ |

1of3 . 9/9/2620, 10:50 AM
- USPS.comi- USPS Tracking® Results:

3-9f3

Jone 20, 2080 at-1oasam Deter He

Case 7:20-cv-05601-CS Document 24 Filed 09/15/20 Page 6 of 8

USPS Premium Tracking™ Available ~~

& Delivered Face b00)<

ded Qvly zoth

 

Delivered, individual Picked Up at Postal Facllity
MENLO PARK, GA ‘94025:

Get Updates \+

See More WY

Tracking Number: 9505513893470170381870 Retnave ¥

Your {tem Was-délivered in of at the mailbox-at 11:23-am’on June-22, 2020 in
SAN BRUNO, CA 94066.

apedpess

USPS Premium Tracking” Available \/

 

& Delivered

June 22, 2020 at 11:23 am

Delivered, In/At Mallbox.
SAN BRUNO, CA 94066

Get Updates \v

See More

Can’t find what you're looking for?
Go.te our FAQs section to find answers to your tracking questions.

EXHIBIT D

5719/2020, 10:50:4M

https://todls.usps:com/go/TrackConfirmAction?tRef-tullpagedtL...
Case 7:20-cv-05601-CS Document 24 Filed 09/15/20 Page 7 of 8
Case 7:20-ev-05601-C8 Document15 Filed 07/21/20 Page 1.of 2

UNITED'STATES DISERICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNIFIED US. COMMONLAW-GRAND | Case No.:'7:20-ev-05601-CS
JORY,

Plaintiff,
WV.

ALPHABET INC., YOUTUBE, GOOGLE,
FACEBOOK, and TWITTER,

Defendants.

 

 

CERTIFICATE OF SERVICE

 

I, Brian. J. Levy, hereby certify that] caused.a true atid correct copy: of Twitter’s
Consett fo: Removal, Twitter's Rule 7.1 Statement, the Notice of Appéatance of Brian M.
- ‘Willen, and the Notice of Appéaratice of Brian J. Levy to be served as follows:

By Certified Mail arid First-Class Mail

 

John Vidurek

UUSCLGI c/o NLA

Suite 107

3979 Albany Post Road
Hyde Park, New York 12538

Representative for Plaintiff
Case 7:20-cv-05601-CS Document 24 Filed 09/15/20 Page 8 of 8
Caseé 7:20-0v-05601-CS Document 15 Filed 07/21/20 Page 2.0f 2

By CM/ECF and by Email

 

Barry Werbin

‘Michelle: M. Sekowski
Hertick, Feinstein LLP

"Two Park Avenue

New York, New York 10016°
Telephone: (212) 592- 1400

 

msekowski@hertick.com

Attorneys for Defendants Alphabet, Ine.,
Google LLC, anid YouTube LEC

Dated: July 21,2020
New York, New York

Mark S$. Pincus:
Pincus. ‘baw: LLC

   

Tolegvone E12) 2-200

Attorneys.for Defendant Facebook, Inc.

Respectfully. submitted,

WILSON SONSINI GOODRICH & ROSATI

Professional Corporation

By:

 

s/ Brian J, Levy So

1301 ‘Avenue ofthe Americas:
‘40th Floot

New York, New York 10019
Teleplione: (212) 999-5800

 

Fagsitile: (212) 999-5899
‘blevy@wsegr.com

Counsel for Twitter, Inc.

EXHIBIT E

5,

 
